Name: Commission Regulation (EC) No 67/2003 of 16 January 2003 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of January 2003 pursuant to Regulation (EC) No 2603/97
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  international trade;  economic geography;  tariff policy
 Date Published: nan

 Avis juridique important|32003R0067Commission Regulation (EC) No 67/2003 of 16 January 2003 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of January 2003 pursuant to Regulation (EC) No 2603/97 Official Journal L 012 , 17/01/2003 P. 0003 - 0004Commission Regulation (EC) No 67/2003of 16 January 2003on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of January 2003 pursuant to Regulation (EC) No 2603/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision (EC) No 2286/2002 of 10 December 2002 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EC) No 1706/98(1),Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision)(2),Having regard to Commission Regulation (EC) No 2603/97 of 16 December 1997 laying down the detailed rules of application for the import of rice from the ACP States and for the import of rice from the overseas countries and territories (OCT)(3), as last amended by Regulation (EC) No 2300/2002(4), and in particular Article 9(2) thereof,Whereas:(1) Pursuant to Article 9(2) of Regulation (EC) No 2603/97, the Commission must decide within 10 days of the final date for notification by the Member States the extent to which applications can be granted and must fix the available quantities for the following tranche.(2) Examination of the quantities for which applications have been submitted shows that licences for the January 2003 tranche should be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 11. Import licences for rice against applications submitted during the first five working days of January 2003 pursuant to Regulation (EC) No 2603/97 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto.2. The available quantities for the subsequent tranche are set out in the Annex hereto.Article 2This Regulation shall enter into force on 17 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 January 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 348, 21.12.2002, p. 5.(2) OJ L 314, 30.11.2001, p. 1.(3) OJ L 351, 23.12.1997, p. 22.(4) OJ L 348, 21.12.2002, p. 74.ANNEXReduction percentages to be applied to quantities applied for under the tranche for January 2003 and quantities available for the following tranche>TABLE>>TABLE>